DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.

Claim Objections
Claims 4, 11, 14, 18, and 20 are objected to because of the following informalities:
Claims 4, 11, and 18, “the first one or more software developers information” lacks proper antecedent basis.
Claim 14 recites on Line 3, “the replacement source code” which should be –[[the]] a replacement source code--.
Claims 14 and 20 recite on Line 5, “the rate” which should be –[[the]] a rate--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (US Patent 10,983,782; hereinafter “Mitra”) in view of Almasan et al. (US PGPUB 2019/0121669; hereinafter “Almasan”), Alam et al. (US PGPUB 2019/0324744; hereinafter “Powers”) and Salloum et al. (US PGPUB 2013/0185246; hereinafter “Salloum”).
Claim 1: (Currently Amended)
Mitra teaches a computer-implemented method for identifying use of deprecated software source code in software repositories, the computer-implemented method comprising:
parsing, by one or more processors, one or more software repositories for software source code identified as deprecated (Col. 3 Ln. 45: “Repository 246 may store information regarding the deprecation of controls through successive code library versions… Code scanner 248 may therefore access repository 246 to identify controls of the UI application which have been deprecated”);
responsive to identifying deprecated software source code, alerting, by the one or more processors, a first one or more software developers responsible for maintaining a software source code module using the deprecated software source code (Col. 3 Ln. 40: “code scanner 248 may operate to … determine whether any alternative controls exist in the fetched code libraries which may be substituted for the impacted controls, and to present such alternative controls to developer 255.” Col. 6 Ln. 21: “FIG. 11 shows user interface 1000 indicating identified errors 1110 according to some embodiments. The user chooses Next control 1120 to view proposed solutions to the identified errors,” see Mitra Fig. 11.); and
recommending, by the one or more processors, an alternative software source code for use in the software source code module to replace the deprecated software source code to the first one or more software developers (Col. 4 Ln. 20: “Code scanner 349 may further operate to access repository 348 and identify controls of the UI application which have been deprecated and any alternative controls which are provided by the specified code library version. If user 320 accepts one or more of the alternative controls, code scanner 349 may modify the specified UI application to substitute the one or more alternative controls for the corresponding impacted controls.”).

With further regard to Claim 1, Mitra does not teach the following, however, Almasan teaches:
wherein the software source code is identified as deprecated by a machine learning model ([0034] “code container kill module 147 may be configured to implement … machine learning to determine code containers 143 to remove. For example, the algorithmic intelligence useful for removing code containers 143 may be based on various parameters, such as, for example, a software support end date, data about deprecated features, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mitra with the machine learning code identification method as taught by Almasan since “technology and resource costs associated with the execution of tasks may be reduced due at least partially to the … intelligence employed in storing, maintaining, updating, and/or associating the code elements and data elements” (Almasan [0011]).

With further regard to Claim 1, Mitra in view of Almasan does not teach the following, however, Alam teaches:
wherein the machine learning model is trained with static source code without injecting deprecated source code ([0017] “AI includes machine learning, which involves training models to recognize patterns over time, such that a system can automatically learn and improve from experience.” [0031] “The example current state vector generator trains the inst2vec model offline (e.g., using a static data set) using a network reachable corpus of software programs (e.g., a collection of Personal Package Archives repositories).” [0020] “Additionally, examples disclosed herein provide an AI-based automatic framework to accelerate vulnerability testing of the code. As such, using a written algorithm that performs machine learning-related tasks, the proposed recommendation system can further enhance the code's robustness by injecting adversarial inputs during algorithm training. Adversarial inputs are inputs that are intentionally designed to cause the model to make a mistake, thereby training it to become more resilient,” wherein Alam discloses that the machine learning model training can be done using only static source code, in contrast with optional enhanced training using injected source code.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mitra in view of Almasan with the machine learning training as taught by Alam in order to implement “An improved software development process using a recommendation system can be made tractable by combining lexical and syntactical cues with code semantics based on artificial intelligence” (Alam [0017]).

With further regard to Claim 1, Mitra in view of Almasan and Alam does not teach the following, however, Salloum teaches:
including a prediction of an amount of testing required on the alternative software source code ([0031] “The prediction engine 204 represents functionality operable to generate predictions for quality testing of applications based at least in part upon timing data 136 collected by the testing module 202 in connection with previously conducted testing.” [0036] “The calculation engine 206 represents functionality operable to determine predicted testing times for a new testable application 128.” [0038] “Further, the calculation engine 206 at 228 may output the testing time predictions 138 for presentation to a developer.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mitra in view of Almasan and Alam with the testing amount prediction as taught by Salloum in order to “provide customized processing time predictions for application testing” (Salloum [0004]) since “Using generic/average overall testing times fails to account for individual characteristics of different application submissions and may not be very accurate for many applications” (Salloum [0002]).

Claims 8 and 15:
With regard to Claims 8 and 15, these claims are equivalent in scope to Claim 1 rejected above, merely having a different independent claim type, and as such Claims 8 and 15 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 1.
With further regard to Claim 8, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Mitra reference also anticipates these additional elements of Claim 8, for example, wherein the computer program product comprises:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising (Col. 4 Ln. 46: “Process 400 and the other processes described herein may be performed using any suitable combination of hardware and software. Software program code embodying these processes may be stored by any non-transitory tangible medium… and executed by any number of processing units, including but not limited to processors.”).
With further regard to Claim 15, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Mitra reference also anticipates these additional elements of Claim 15, for example, wherein the computer system comprises:
one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising (Col. 4 Ln. 46: “Process 400 and the other processes described herein may be performed using any suitable combination of hardware and software. Software program code embodying these processes may be stored by any non-transitory tangible medium… and executed by any number of processing units, including but not limited to processors.”).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Almasan, Alam and Salloum as applied to Claims 1, 8 and 15 above, and further in view of Shah et al. (US PGPUB 2020/0110601; hereinafter “Shah”).
Claim 2:
Mitra in view of Almasan, Alam and Salloum teaches all the limitations of claim 1 as described above. Mitra in view of Almasan, Alam and Salloum does not teach the following, however, Shah teaches further comprising:
displaying, by the one or more processors, the deprecated software source code with highlighting ([0016] “the selected outlier module that may soon be deprecated, or is already deprecated.” [0051] “component 156A may be referenced in the source code of application 150, but the reference may be in a logical branch that is deprecated.” [0055] “debugger 145 requests analysis of outlier component 156A … places in the source code of application 150 that reference functions of component 156A may be highlighted and reported.”); and
recommending, by the one or more processors, testing procedures for the alternative software source code ([0016] “an alternative module (e.g., a more updated module) may be identified as offering similar replacement functionality to replace the selected outlier module that may soon be deprecated, or is already deprecated.” [0040] “component 158D may be recommended as a potential replacement for component 156A… a component repository may be associated with debugger 145 allowing for immediate incorporation and testing of the recommended replacement component 158D.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mitra in view of Almasan, Alam and Salloum with the code highlighting and recommended testing as taught by Shah as this “allows for higher security in new and updated applications by ensuring that up to date (and therefore most likely security patched) components are integrated into the software program” (Shah [0016]).

Claims 9 and 16:
With regard to Claims 9 and 16, these claims are equivalent in scope to Claim 2 rejected above, merely having a different independent claim type, and as such Claims 9 and 16 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 2.

Claims 3, 6, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Almasan, Alam and Salloum as applied to Claims 1, 8 and 15 above, and further in view of Begel et al. (US PGPUB 2009/0293043; hereinafter “Begel”).
Claim 3:
Mitra in view of Almasan, Alam and Salloum teaches all the limitations of claim 1 as described above. Mitra in view of Almasan, Alam and Salloum does not teach the following, however, Begel teaches further comprising:
wherein the alerting further comprises notifying a second one or more software developers responsible for supporting the deprecated software source code of an identity of the first one or more software developers using the deprecated software source code ([0034] “other motivations may be documented according to the techniques discussed herein, such as … a deprecated technique observation.” [0035] “the motivation and/or instruction version alteration description forming the basis of an instruction version history may include evidence supporting such documentation.” [0040] “the instruction version history may include references to participants who have been involved in creating an instruction version history. Such participants might include individuals such as developers.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mitra in view of Almasan, Alam and Salloum with the developer identification information as taught by Begel since this “may facilitate further contact with the participant if the researching developer has further questions or wishes to discuss an instruction version” (Begel [0040]).

Claim 6:
Mitra in view of Almasan, Alam and Salloum teaches all the limitations of claim 1 as described above. Mitra in view of Almasan, Alam and Salloum does not teach the following, however, Begel teaches further comprising:
wherein the alternative software source code is selected by a second one or more software developers responsible for supporting the deprecated software source code ([0024] “The instruction set 14 may be developed through multiple versions, each prepared by a developer in view of some motivations, such as addressing particular bugs or implementing new features. In this exemplary scenario 10, as in many contemporary development scenarios, the versions of the instruction set 14 are stored in a version control system 20, which may (e.g.) capture a snapshot of the instruction set 14, assign it a version number based on a version numbering scheme, and store it in a version control database 22.” See also Begel Fig. 6 which shows an “Instruction Versions” area 34 which indicates that a plurality of developers are involved in code versioning, i.e. the “alternative software source code”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mitra in view of Almasan, Alam and Salloum with the alternative code selection by a second developer as taught by Begel since “Many scenarios involve the development of an instruction set, comprising one or more instructions selected by one or more developers in a particular configuration that together achieve a desired mechanism” (Begel [0019]).

Claims 10 and 17:
With regard to Claims 10 and 17, these claims are equivalent in scope to Claim 3 rejected above, merely having a different independent claim type, and as such Claims 10 and 17 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 3.

Claim 13:
With regard to Claim 13, this claim is equivalent in scope to Claim 6 rejected above, merely having a different independent claim type, and as such Claim 13 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 6.
	
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Almasan, Alam and Salloum as applied to Claims 1, 8 and 15 above, and further in view of Ponnuru et al. (US PGPUB 2021/0232410; hereinafter “Ponnuru”).
Claim 4:
Mitra in view of Almasan, Alam and Salloum teaches all the limitations of claim 1 as described above. Mitra in view of Almasan, Alam and Salloum does not teach the following, however, Ponnuru teaches:
wherein the alerting further comprises providing the first one or more software developers information comprising why the deprecated software source code is no longer supported and when the deprecated software source code was no longer supported ([0056] “The illustrated embodiment begins at block 305 with the notification of the deprecation of a component that may be operating within a data center … In scenarios where a deprecation is forthcoming, the notification may specify a date by which the deprecation will become effective.” [0057] “a data replication routine may be deprecated for various reasons, such as based on availability of a more efficient replication routine, due to discovery of a security flaw in the replication routine, or due to lack of use of the replication routine.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mitra in view of Almasan, Alam and Salloum with the further deprecated software information as taught by Ponnuru in order to “provide capabilities for determining a risk level posed by the deprecation of a hardware and/or software system” (Ponnuru [0014]).

Claims 11 and 18:
With regard to Claims 11 and 18, these claims are equivalent in scope to Claim 4 rejected above, merely having a different independent claim type, and as such Claims 11 and 18 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Almasan, Alam and Salloum as applied to Claims 1, 8 and 15 above, and further in view of Barde et al. (US PGPUB 2015/0052372; hereinafter “Barde”).
Claim 5:
Mitra in view of Almasan, Alam and Salloum teaches all the limitations of claim 1 as described above. Mitra in view of Almasan, Alam and Salloum does not teach the following, however, Barde teaches:
wherein the alternative software source code is determined based on machine learning of a plurality of repositories ([0211] “The code replacement module 724 can determine the alternate code 518 using a variety of methods. For example, the code replacement module 724 can determine the alternate code 518 by determining groupings, clusters, classes, weights, models, or a combination thereof for associated or similar instructions or codes using machine-learning mechanism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mitra in view of Almasan, Alam and Salloum with the alternative code replacement using machine learning as taught by Barde in order “to reduce costs, improve efficiencies and performance, and meet competitive pressures” (Barde [0005]).

Claims 12 and 19:
With regard to Claims 12 and 19, these claims are equivalent in scope to Claim 5 rejected above, merely having a different independent claim type, and as such Claims 12 and 19 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 5.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Almasan, Alam and Shah as applied to Claims 2, 9 and 16 above, and further in view of Avisror et al. (US PGPUB 2019/0294536; hereinafter “Avisror”).
Claim 7:
Mitra in view of Almasan, Alam, Salloum and Shah teaches all the limitations of claim 2 as described above. Mitra in view of Almasan, Alam, Salloum and Shah does not teach the following, however, Avisror teaches:
wherein the testing procedures are recommended based on data associated with the alternative software source code comprising a length of time the alternative software source code has been available, a number of installed uses of the alternative software source code, a quality rating of the alternative software source code, a number of anomalies corrected in the alternative software source code and a trend of a rate of anomalies corrected in the alternative software source code ([0035] “The generated risk scores and/or quality scores may be used for automated selection of test assets for the test environment and/or test cases for the test operations,” wherein the “quality score” is the “quality rating”. [0071] “Changes relating to fixing defects may be identified, for example, based on analysis of statistics and/or commit comments stored in a source repository (e.g., using github, bitbucket, etc.), as well as based on key performance indicators (KPIs) including but not limited to SQALE scores, size of changes, frequency of changes, defect/commit ratio, etc.” [0072] “a risk score for a software artifact calculated based on complexity (e.g., number of conflicts, number of dependencies, number of failed builds in test phases, number of applications, and number of errors and warnings) and historical activity information (e.g., change size in lines of code, change frequency, corrected defects-to-changes, defects-to-commits).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mitra in view of Almasan, Alam, Salloum and Shah with the testing selection as taught by Avisror in order “reduce computer processing requirements, increase speed of test operation or test cycle execution, reduce risk by increasing the potential to fail earlier in the validation stages, and improve overall efficiency in the test stage of the release pipeline” (Avisror [0028]) and further since “software artifacts that are associated with higher risk scores may be tested prior to and/or using more rigorous testing (in terms of selection of test cases and/or test assets) than software artifacts that are associated with lower risk scores” (Avisror [0067]).

Claims 14 and 20:
With regard to Claims 14 and 20, these claims are equivalent in scope to Claim 7 rejected above, merely having a different independent claim type, and as such Claims 14 and 20 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 7.

Response to Arguments
Applicant's arguments, see Pages 8-13 of the Remarks filed September 20, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-20 have been fully considered but they are not persuasive. 
With respect to the Applicant’s argument, Pages 9-10 of the Remarks, that the newly amended language of Claims 1, 8 and 15 is not taught by the previously cited prior art, this argument has been fully considered but is moot in view of the newly cited Salloum et al. (US PGPUB 2013/0185246) reference as discussed above in the respective rejections.
With respect to the Applicant’s further arguments, Pages 10-12 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the argument as presented in relation to Claims 1, 8 and 15 discussed above, and as such the Office directs the Applicant to the response above regarding this argument. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Lawanna (“Filtering Test Case Selection for Increasing the Performance of Regression Testing”) discusses a test case selection model, wherein the selection model includes the calculation of an Estimated Testing Time.
Cheatham et al. (“Software Testing: A Machine Learning Experiment”, 1995) discusses research regarding attempts to accurately estimate the time and cost of software testing, including the use of a classification tree to estimate the testing time of a new system.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194